DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 2, the unlabeled rectangular boxes should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 25, 52 and 53 are objected to because of the following informalities:

Claim 52 should be amended to depend from claim 51 instead of claim 46.  Claim 51 contains the limitations to the control device recited in claim 52.
Claim 53 should be amended to depend from claim 52, which corrects the lack of antecedent basis for “the internal combustion engine.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the one or more usage parameters, operating parameters, handling parameters and/or boundary parameters" in lines 4-6 and “the regressible test internal combustion engines” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.  It appears claim 30 should be amended to depend from claim 29, and that claim 29 should be amended to depend from claim 28 to correct the lack of antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26, 28-33, 36, 37, 40, 42, 43, 48 and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0379199 to Schulz et al. (Schulz).
Claim 25
With regard to specifying, for operation of the internal combustion engine, a service-life-limiting time interval until a next maintenance operation on the internal combustion engine, wherein the internal combustion engine comprises a number of service-life-limiting engine elements; Schulz teaches determining a remaining service life for a component of an internal combustion engine that includes components that experience damage which impacts the service life of the engine (pars. 3, 40-48).
With regard to wherein, for at least one of the service-life-limiting engine elements, a remaining service life is predicted and, from this, the service-life-limiting 
With regard to identifying at least one wear parameter, which tribologically determines the remaining service life of the service-life-limiting engine element, for wear of the engine element; Schulz teaches determining damage to engine components (pars. 33, 48).
With regard to assigning to a number of usage conditions of the internal combustion engine respective parameter values which are operatively related to the wear of the service-life-limiting engine element; Schulz teaches determining an operating strategy and different loading scenarios (pars. 31, 42).
With regard to regressively determining a functional dependency between the number of usage conditions and the wear parameter, wherein the regressive determination of the functional dependency is performed based on a predetermined operation of a number of test internal combustion engines; Schulz teaches determining a regression function using test data (pars. 39-44; Fig. 1, 132, test data).
With regard to calculating a value of the wear parameter for the service-life-limiting engine element of the internal combustion engine to be operated by way of the regressively determined functional dependency, and predicting a remaining service life of the service-life-limiting engine element; Schulz teaches determining a damage for a component of the engine (pars. 46-48).
With regard to determining the service-life-limiting time interval of the internal combustion engine to be operated from the remaining service life of the service-life-
Claim 26
Schulz teaches that the regressive determination of the functional dependency is performed based on: the predetermined operation of the number of test internal combustion engines, comprising in each case one test engine element, wherein, in each case, the test engine element of a test internal combustion engine corresponds to the service-life-limiting engine element of the internal combustion engine and, during the predetermined operation, the usage conditions of the test internal combustion engines are acquired; and a measurement of a test value of the wear parameter for the wear of the test engine element in each case on the test engine element of each of the number of test internal combustion engines after the predetermined operation thereof, so that the functional dependency between the measured wear parameter and the acquired usage conditions of the test internal combustion engines is specified (pars. 39-44; Fig. 1, 132, test data).
Claim 28
Schulz teaches that the parameter values relating to the usage conditions comprise at least one parameter of the internal combustion engine that is read out from the internal combustion engine as values, and are selected from the group comprising: usage parameters, operating parameters, handling parameters, boundary parameters (pars. 33, 48, damage is an usage parameter)
Claim 29

Claim 30
Schulz teaches that the functional dependency has regression coefficients, and the regression coefficients are regressively determined at least from the parameter values of the usage conditions of the one or more usage parameters, operating parameters, handling parameters and/or boundary parameters of the regressible test internal combustion engines (pars. 39-44), and the test values of the wear parameter in each case on the test engine element of each of the regressible test internal combustion engines (pars. 45-48, damage)
Claim 31
Schulz teaches that for the regressive determination of the functional dependency, a dependency of the wear parameter on the number of linearly independent usage conditions is predefined (par. 43, training data is used).
Claim 32
Schulz teaches including using a least squares method for the regressive determination of the functional dependency (par. 43).
Claim 33
Schulz teaches including identifying a wear parameter, which tribologically determines the remaining service life of the service-life-limiting engine element, for the wear of the engine element from long-term operation of the test internal combustion engines, wherein run-in effects remain disregarded, and/or a wear parameter, which 
Claim 36
Schulz teaches that for a multiplicity of wear parameters for the service-life-limiting engine element of the internal combustion engine to be operated, in each case one value for a wear parameter is calculated by in each case one regressively calculated functional dependency (pars. 46-48).
Claim 37
Schulz teaches that the movable engine part is selected from the group comprising: at least one shaft of the motor, at least one piston of the motor, at least one shaft of a turbocharger, and at least one shaft bearing of the shafts (pars. 3, 8).
Claim 40
Schulz teaches that the number of service-life- limiting engine elements is selected from a group of engine elements which hold the movable engine part and which are subject to wear, wherein the group of engine elements includes: at least one bearing shell of a shaft bearing of the motor and/or of a turbocharger of the internal combustion engine, at least one piston ring of at least one piston of the motor, at least one cylinder liner of at least one cylinder of the motor, at least one inlet valve or outlet valve of at least one cylinder of the motor, and a bearing and seal assembly of a turbocharger (pars. 3, 8).
Claim 42

Claim 43
Schulz teaches that the usage conditions are usage parameters, operating parameters, handling parameters and/or boundary parameters of the internal combustion engine (pars. 33, 48).
Claim 48
Schulz teaches that during the predetermined operation of the number of test internal combustion engines, the measurement of the wear parameter is performed after a predefined operating time for each of the test internal combustion engines, wherein the wear parameter comprises a wear information item which is characteristic of a service-life-limiting time interval such that a remaining service life of the internal combustion engine is specified (pars. 47, 48).
Claim 50
Schulz teaches that for the movable engine part and/or at least one engine element which holds said movable engine part and which is subject to wear, contamination or fouling is predicted, and/or aging of operating media is predicted (pars. 41, 48).
Claim 51
Schulz teaches a control device of an internal combustion engine, wherein the control device is connected in communicative fashion to the internal combustion engine, 
Claim 52
Schulz teaches a movable engine part and at least one engine element that holds said movable engine part and which is subject to wear (pars. 3, 31);
a control device according to claim 46, to specify, for the operation of the internal combustion engine, a service-life-limiting time interval until a next maintenance operation on the internal combustion engine (pars. 58, 53, 54).;
and a number of service-life-limiting engine elements, wherein, for at least one service-life- limiting engine element, a remaining service life is predicted and, from this, the service-life- limiting time interval is determined (pars. 30-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 38, 39 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of European Patent Specification EP 2705221 B1 to Mitchell et al. (Mitchell).
Claim 27
Schulz teaches all the limitations of claim 25 upon which claim 27 depends.  Schulz dos not teach that the engine element that holds the movable engine part and which is subject to wear is an engine element which has a bearing, sealing, guiding or similar holding action and that wears relative to the movable engine part during operation and which, due to the wear, has a service-life-limiting effect for the operation of the internal combustion engine.  Mitchell teaches a bearing indicating failure of an engine (par. 29).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the remaining life determination, as taught by Schulz, to include identifying a bearing as a life limiting component, because then accurate information with respect to the specific component of a bearing would have resulted in less unnecessary repair, replacement or maintenance being performed (Mitchell, par. 12).
Claim 38
Schulz teaches all the limitations of claim 37 upon which claim 38 depends.  Schulz does not teach that the at least one shaft is a crankshaft or a camshaft.  Mitchell teaches using crankshaft information (par. 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the remaining life determination, as taught by Schulz, to include identifying a crankshaft as a life limiting component, because then accurate information with respect to the 
Claim 39
Schulz teaches all the limitations of claim 37 upon which claim 38 depends.  Schulz does not teach that the at least one shaft bearing is a main bearing or connecting-rod bearing of a crankshaft of the motor, and/or a camshaft bearing of a camshaft of the motor.  Mitchell teaches using crankshaft information (par. 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the remaining life determination, as taught by Schulz, to include identifying a crankshaft as a life limiting component, because then accurate information with respect to the crankshaft would have resulted in less unnecessary repair, replacement or maintenance being performed (Mitchell, par. 12).
Claim 53
Schulz teaches all the limitations of claim 52 upon which claim 53 depends.  Schulz does not teach that the engine element that holds the movable engine part and is subject to wear is an engine element that has a bearing, sealing, guiding or similar holding action and that wears relative to the movable engine part during operation and that, due to the wear, has a service-life-limiting effect for the operation of the internal combustion engine.  Mitchell teaches a bearing indicating failure of an engine (par. 29).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the remaining life determination, as taught by Schulz, to include identifying a bearing as a life limiting component, because then accurate information with respect to the specific component of a bearing would have resulted in 
Allowable Subject Matter
Claims 34, 35, 41, 44-47 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct any minor informalities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864